      Case 5:20-cv-00146-TBR Document 1 Filed 09/01/20 Page 1 of 8 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                     AT PADUCAH
                               (FILED ELECTRONICALLY)


                  5:20-cv-146-TBR
CIVIL ACTION NO. ________________________

UNITED STATES OF AMERICA                                                       PLAINTIFF


vs.


NANCY BLACK,                                                                 DEFENDANTS
As heir of Nancy Smith, also known as
Nancy Kay Smith and Nancy Workman
1001 W. Harrison Road
Murphysboro, IL 62966-4921

MIKE SWAFFORD
As possible husband of Nancy Black
1001 W. Harrison Road
Murphysboro, IL 62966-4921

ANY UNKNOWN SPOUSE OF NANCY BLACK
Serve: Warning Order Attorney

PURCHASE AREA HOUSING CORPORATION
Serve: Jennifer Beck Walker, Registered Agent
P. O. Box 588, 1002 Medical Dr.
Mayfield, KY 42066

ANY UNKNOWN SPOUSE OF NANCY K. SMITH
Serve: Warning Order Attorney

ANY UNKNOWN HEIRS AND SPOUSES
OF HEIRS OF NANCY K. SMITH
Serve: Warning Order Attorney



                            COMPLAINT FOR FORECLOSURE

         1.    Plaintiff, the United States of America, states as follows:
   Case 5:20-cv-00146-TBR Document 1 Filed 09/01/20 Page 2 of 8 PageID #: 2




       2.      This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture Rural Housing Service also

known as Rural Development and at one time known as the Farmers Home Administration

(hereinafter collectively “RHS”). Given that the original borrower has passed away, the object

of this suit is merely to see that the property securing the loan is sold and that proceeds are used

to reduce the debt balance. The United States is naming heirs as defendants in accordance with

Kentucky property law and to provide them notice of the foreclosure, but not to make individuals

liable for the borrower’s personal debt.

       3.      Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.

       4.      The United States of America, through RHS, is the holder of a promissory note

(“the 1986 Note”) executed for value on November 12, 1986, by Sandra C. Fristoe, a single

person, not a defendant herein. The principal amount of the Note was $24,000.00, bearing

interest at the rate of 9.5 percent per annum, and payable in monthly installments as specified in

the Note.

       5.      The 1986 Note is secured by a Real Estate Mortgage (the “1986 Mortgage”)

recorded on November 12, 1986, in Mortgage Book 291, Page 627, in the Office of the Clerk of

Graves County, Kentucky. Through the 1986 Mortgage, Sandra C. Fristoe, unmarried, granted

the United States through RHS a mortgage lien against the real property including all

improvements, fixtures and appurtenances thereto at 1001 Windsor Drive, Mayfield, Graves

County, Kentucky (the “Property”). A copy of the 1986 Mortgage is attached as Exhibit A and

incorporated by reference as if set forth fully herein.

       6.      The Property securing the Note and Mortgage is described in more detail as

follows:
                                                   2
   Case 5:20-cv-00146-TBR Document 1 Filed 09/01/20 Page 3 of 8 PageID #: 3




       Lot No. 1, Block “B” of the Southland Subdivision as shown by plat of said subdivision
       of record in Plat Book 3, Page 35 (Cabinet B, Slide 104), Graves County Court Clerk's
       Office.

       BEING the same property conveyed to Nancy Smith and husband, Alex J. Smith, by
       Deed dated May 8, 1990 and recorded May 8, 1990, of record in Deed Book 325, Page
       571, in the Office of the County Clerk of Graves County. Alex J. Smith died in
       December 1995, and all title vested in Nancy Smith pursuant to the deed’s survivorship
       clause.

       7.      On May 8, 1990, Nancy Smith, also known as Nancy Kay Smith and Nancy

Workman, and her then spouse Alex J. Smith, both now deceased and not defendants herein,

signed an assumption agreement, which is attached as Exhibit B and incorporated by reference

as though set forth fully herein. Through the Assumption Agreement, Nancy Smith and Alex J.

Smith assumed liability under the 1986 Note and 1986 Mortgage.

       8.      The United States of America, through RHS, is the holder of a promissory note

(“the 1990 Note”) executed for value on May 8, 1990 by Nancy Smith and Alex J. Smith. The

principal amount of the Note was $5,560.00, bearing interest at the rate of 8.75 percent per

annum, and payable in monthly installments as specified in the Note. A copy of the 1990 Note is

attached as Exhibit C and incorporated by reference as if set forth fully herein.

       9.      The 1990 Note is secured by a Real Estate Mortgage (the “1990 Mortgage”)

recorded on May 8, 1990, in Mortgage Book 317, Page 669, in the Office of the Clerk of Graves

County, Kentucky. Through the 1990 Mortgage, Nancy Smith (also known as Nancy Kay

Smith) and Alex J. Smith, her husband, granted the United States through RHS a mortgage lien

against the Property (previously defined herein). A copy of the 1990 Mortgage is attached as

Exhibit D and incorporated by reference as if set forth fully herein.

       10.     To receive subsidies on the loan, Nancy Smith and Alex J. Smith signed a

Subsidy Repayment Agreement authorizing RHS to recapture, upon transfer of title or non-

occupancy of the Property, any subsidies granted to them by RHS. A copy of the Subsidy
                                                 3
   Case 5:20-cv-00146-TBR Document 1 Filed 09/01/20 Page 4 of 8 PageID #: 4




Repayment Agreement is attached as Exhibit E and incorporated by reference as if set forth

fully herein.

        11.     Through the Assumption Agreement and the 1990 Note and 1990 Mortgage,

Nancy Smith and Alex J. Smith, husband and wife with right of survivorship, acquired the

Property at 1001 Windsor Drive from Sandra C. Fristoe, a single person, by Deed dated May 8,

1990, of record in Deed Book 325, Page 571 in the Office of the Graves County Clerk. This

Deed is attached as Exhibit F.

        12.     The Assumption Agreement was subject to a Reamortization and/or Deferral

Agreement dated July 8, 1994, in the principal amount of $24,000.95, and another

Reamortization and/or Deferral Agreement dated March 8, 1996, in the principal sum of

$23,929.23.

        13.     Nancy Smith failed to make required payments when due and the Notes,

Mortgages and Assumption Agreement, and these are in default.

        14.     RHS has, in accordance with the loan documents, accelerated the loan and

declared the entire principal balance, together with all accrued and unpaid interest and all other

sums due under the loan documents, to be due and payable. Further, RHS sent notice of the

default, acceleration of the loan, intent to proceed with foreclosure, and opportunity for

administrative review.

        15.     In accordance with the loan documents, the United States on behalf of RHS is

entitled to enforce the Mortgage through this foreclosure action and to have the Property sold to

pay all amounts due, together with the costs and expenses of this action.

        16.     As of February 12, 2020, RHS was owed the following amounts for the 1986

Note assumed by the Borrowers through the Assumption Agreement: the unpaid principal

balance is $15,074.47 with accrued interest of $8,214.04, with a total subsidy granted of
                                                 4
   Case 5:20-cv-00146-TBR Document 1 Filed 09/01/20 Page 5 of 8 PageID #: 5




$29,605.07, and fees assessed of $39,249.71, for a total unpaid balance of $92,143.29. Interest is

accruing on the unpaid principal balance at the rate of $11.2407 per day after February 12, 2020.

       17.     As of February 12, 2020, RHS was owed the following amounts for the 1990

Note signed by the Borrowers: the unpaid principal balance is unpaid principal balance on the

Note is $3,397.71 with accrued interest of $1,851.40, and a total subsidy granted of $7,340.00,

for a total unpaid balance of $12,589.11. Interest is accruing on the unpaid principal balance at

the rate of $0.8145 per day after February 12, 2020.

       18.     The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's lien thereon.

       19.     Alex J. Smith passed away on December 16, 1995. Upon his death, his title, right

and interest in the Property vested in Nancy Smith pursuant to the right of survivorship clause

contained in the deed through which the Smiths derived title.

       20.     Nancy Smith also known as Nancy Kay Smith died on November 20, 2013.

(Exhibit G: Death Certificate).

       21.     Upon information and belief, Nancy Kay Smith died intestate. Plaintiff made a

search of probate records in Kentucky and found no evidence that an estate has been filed in the

name of Nancy Smith.

       22.     Upon Ms. Smith’s death intestate, all of her right, title and interest in the Property

vested in her heirs at law. KRS 391.010.

       23.     Upon information and belief, Nancy Kay Smith was not survived by any children

or their descendants. Moreover, upon information and belief, Nancy Kay Smith was not

survived by her parents. Exhibit H: Obituary.

       24.     The United States names Nancy Black, half-sister and apparent statutory heir of

Nancy Smith, as a Defendant to allow this Defendant to assert whatever right, title or claim she
                                                 5
   Case 5:20-cv-00146-TBR Document 1 Filed 09/01/20 Page 6 of 8 PageID #: 6




may have in or to the Property or to the proceeds from the sale thereof, or be forever barred.

This Defendant’s interest, if any, is inferior to the rights of the United States.

        25.     The United States names Mike Swafford, as possible husband of Nancy Black, as

a Defendant to allow this Defendant to assert whatever right, title or claim he may have in or to

the Property or to the proceeds from the sale thereof, or be forever barred. This Defendant’s

interest, if any, is inferior to the rights of the United States.

        26.     The United States names Any Unknown Spouse of Nancy Black as a Defendant

to allow this Defendant to assert whatever right, title or claim they may have in or to the Property

or to the proceeds from the sale thereof, or be forever barred. This Defendant’s interest, if any, is

inferior to the rights of the United States.

        27.     Defendant Purchase Area Housing Corporation may claim an interest in the

Property by virtue of an Equity Secured Loan Mortgage executed by Nancy Smith and Robert

Glen Workman on May 22, 1998, and recorded on June 2, 1998 in Mortgage Book 418, Page

140, in the Office of the Clerk of Graves County, Kentucky. A copy of such lien is attached as

Exhibit I. The United States calls upon this Defendant to come forth and assert its interest in or

claim upon the Property, if any, and offer proof thereof, or be forever barred.

        28.     Defendant Purchase Area Housing Corporation may claim an interest in the

Property by virtue of a Mortgage executed by Nancy Smith and husband Robert Workman dated

May 25, 1999, and recorded June 14, 1999 in Mortgage Book 438, Page 682, in the Office of the

Clerk of Graves County, Kentucky. A copy of such lien is attached as Exhibit J. The United

States calls upon this Defendant to come forth and assert its interest in or claim upon the

Property, if any, and offer proof thereof, or be forever barred.

        29.     The United States names Any Unknown Spouse of Nancy Smith, also known as

Nancy Kay Smith and Nancy Workman, as a Defendant to allow this Defendant to assert
                                                    6
   Case 5:20-cv-00146-TBR Document 1 Filed 09/01/20 Page 7 of 8 PageID #: 7




whatever right, title or claim they may have in or to the Property or to the proceeds from the sale

thereof, or be forever barred. This Defendant’s interest, if any, is inferior to the rights of the

United States.

       30.       The United States names Any Unknown Heirs and Spouses of Heirs of Nancy

Smith, also known as Nancy Kay Smith and Nancy Workman, as a Defendant to allow this

Defendant to assert whatever right, title or claim they may have in or to the Property or to the

proceeds from the sale thereof, or be forever barred. This Defendant’s interest, if any, is inferior

to the rights of the United States.

       31.       There are no other persons or entities purporting to have an interest in the

Property known to the Plaintiff.

       32.       WHEREFORE, Plaintiff, the United States of America, on behalf of RHS,

demands:

       a.        In rem judgment against the interests of the Defendants in the Property as to the

amounts owed on the 1986 Note and the 1990 Note as stated herein, plus pre and post-judgment

interest as allowed by law as well as any additional costs, disbursements and expenses advanced

by the United States;

       b.        That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;

       c.        That the United States' lien be enforced and the Property be sold in accordance

with 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record, but

free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;


                                                   7
    Case 5:20-cv-00146-TBR Document 1 Filed 09/01/20 Page 8 of 8 PageID #: 8




        d.      That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.      That the Property be adjudged indivisible and be sold as a whole; and

        f.      That the United States receive any and all other lawful relief to which it may be

entitled.

                                                UNITED STATES OF AMERICA

                                                RUSSELL M. COLEMAN
                                                United States Attorney


                                                s/ William F. Campbell
                                                William F. Campbell
                                                Katherine A. Bell
                                                Assistant United States Attorneys
                                                717 West Broadway
                                                Louisville, Kentucky 40202
                                                Phone: 502/582-5911
                                                Fax: 502/625-7110
                                                bill.campbell@usdoj.gov
                                                Katherine.bell@usdoj.gov




                                                   8
Case 5:20-cv-00146-TBR Document 1-1 Filed 09/01/20 Page 1 of 4 PageID #: 9




                                                                      PLAINTIFF'S
                                                                        EXHIBIT

                                                                             A
Case 5:20-cv-00146-TBR Document 1-1 Filed 09/01/20 Page 2 of 4 PageID #: 10
Case 5:20-cv-00146-TBR Document 1-1 Filed 09/01/20 Page 3 of 4 PageID #: 11
Case 5:20-cv-00146-TBR Document 1-1 Filed 09/01/20 Page 4 of 4 PageID #: 12
Case 5:20-cv-00146-TBR Document 1-2 Filed 09/01/20 Page 1 of 2 PageID #: 13




                                                                       PLAINTIFF'S
                                                                         EXHIBIT

                                                                           B
Case 5:20-cv-00146-TBR Document 1-2 Filed 09/01/20 Page 2 of 2 PageID #: 14
Case 5:20-cv-00146-TBR Document 1-3 Filed 09/01/20 Page 1 of 3 PageID #: 15




                                                                        PLAINTIFF'S
                                                                          EXHIBIT

                                                                              C
Case 5:20-cv-00146-TBR Document 1-3 Filed 09/01/20 Page 2 of 3 PageID #: 16
Case 5:20-cv-00146-TBR Document 1-3 Filed 09/01/20 Page 3 of 3 PageID #: 17
Case 5:20-cv-00146-TBR Document 1-4 Filed 09/01/20 Page 1 of 4 PageID #: 18




                                                                      PLAINTIFF'S
                                                                        EXHIBIT

                                                                          D
Case 5:20-cv-00146-TBR Document 1-4 Filed 09/01/20 Page 2 of 4 PageID #: 19
Case 5:20-cv-00146-TBR Document 1-4 Filed 09/01/20 Page 3 of 4 PageID #: 20
Case 5:20-cv-00146-TBR Document 1-4 Filed 09/01/20 Page 4 of 4 PageID #: 21
Case 5:20-cv-00146-TBR Document 1-5 Filed 09/01/20 Page 1 of 4 PageID #: 22




                                                                        PLAINTIFF'S
                                                                          EXHIBIT

                                                                              E
Case 5:20-cv-00146-TBR Document 1-5 Filed 09/01/20 Page 2 of 4 PageID #: 23
Case 5:20-cv-00146-TBR Document 1-5 Filed 09/01/20 Page 3 of 4 PageID #: 24
Case 5:20-cv-00146-TBR Document 1-5 Filed 09/01/20 Page 4 of 4 PageID #: 25
Case 5:20-cv-00146-TBR Document 1-6 Filed 09/01/20 Page 1 of 2 PageID #: 26




                                                                        PLAINTIFF'S
                                                                          EXHIBIT

                                                                              F
Case 5:20-cv-00146-TBR Document 1-6 Filed 09/01/20 Page 2 of 2 PageID #: 27
         Case 5:20-cv-00146-TBR Document 1-7 Filed 09/01/20 Page 1 of 1 PageID #: 28


                                                                REGISTRAR OF VITAL STATISTICS
6056711
                                                                                                              CERTIFIED COPY


                                                                                     KENTUCICY CERTITICATE OF DEATE                                                               u6                   2O13394?9
                                                                                                                                                                                      Cffi#:            8201311260056
                  ta    rffis           Eil NE (Rl ru.                  LA)   {M M,               il   dtt
                                                                                                                                                                        rcffiw&
                  IANCYI(AYSMTil                                                                                                                                      ELACK                                                  FEMALE
                  'effi";&i#I                 *'E F      u*rn          socr      sE* n*" l' ffi,,,-                                                                        I.DATEtrBIRil I7,6UMOI
                                                                   l
                  iaovemb.r m,               Atl3                  I             56-5973 l48                                                                                                5     lCmves
                  rrctrHH(moiyd,
           {o      Xr3Pfi L: D H.nl
                  ,,rerrwfld.&&ddry
                                                       O ER/O&.r.,rt d O..tt 6 turrri            ollm n         H@ie F..tty n        w        Hffi       Tmb F4 m..fun tu
                                                                                                                                                      ruqrYqI(m,$ATE.NaP@E
           (D
           o      l00l 3.        l2I{       SI?EET                                                                                                    IIAYFIELD. KY 42066
           o
           o
                  r1,   BnlFre(6d$dF$.att)
                                                                                                        f r,ili.d             trIYlffi O[ffirh.d
                                                                                                                                                                                                       li*.ilrilpFhnfrl
           3      f     URFREESBORO. IIJ.INOIIT
           g
           o
                  (     EEffi lru              SCWAm               &dd6i4ddwe.)                                       larercoFwgMww
                                                                                                                                                                                                        ffD        FORCES?
           o      ultPsE
           CL                                                                                                         TEDlcAL                                                                            NY6        B M t-I U&M
           @      tTaRE$O€ilC€-tu                  |   tTD.COUW                             rrqqrYffir(]M                                                                                       17. NPCOG             i7[ lxgDE    cm
                                                                                                                                             lr7csreflNw                                                                UHE
           ;
           E
                  xErrucmt                             onavEs                               IIAYFIELD                                        ltmr mrru rru mr
                                                                                                                                                            20. OECEOCilIB RACE
                                                                                                                                                                                                12046                  EYc nNo
                        (*bBftht.'bhttsd&qhc                                                    Hffitrhffiaffi
           o
           o      E     8ft   Orrh q   L€                                                                                                                    lahdcrfrmm                           WM
           ;      Et
                  tr
                        m {2nt O..t
                        Hgn    Sftd&.dd.
                                         Xo   oUdD
                                               a   gCD     CqipH                        E ilo. d 9abilHbr..'k^"iho
                                                                                        OY6, MmqM.MAEI-,                             Cldce
                                                                                                                                                             lLrhHffi
                                                                                                                                                             f Afr lndal
                                                                                                                                                                                             Lf
                                                                                                                                                                                                  (spe'ly)
                                                                                                                                                                                             tr osqMcMffi
           e      E Sodr C*e. O.il llli            No    O€ge                                                                                                I CrG.                               lsp.dv)
           o      B Aso.lae oag.s(a.e-             AA AS)                               EY6,Pr*M                                                             I Ftho                          tr            kt&i d Ablc Ndlv!
           o      O 8.dr-48 Drqm (ce., 8A                 A8, 8s)                       oY6.qh                                                               f.tlrc                               ^lrbrot tts wolod 6 dncid m)
                                                                                                                                                                                                  0|sa
                  tr l5d.ft oqE(..c., ilA               lrs. raEB, rGd. rrsfl.   MBA)   tr Y{, o0E Sril$A0sBddt.tp                                           IoqEiil(ch'lwo
                                                                                                (Sp.dfy)
                  O EHd(aq. PlO, E|I))q],robsbiC D.gr. (.g..                                                                                                 lxdB                            tr
            3
            a
                    |to, oo3. IIfl, ua .[))                                                                                                                  lM
            o      I.FAffiWEE.4                                                                                                          2   MOTHER:}   ttA'G FSOR    TO RRgT    MRA6E Fd E.                  h)
            E
            (D
                  ARTHUR LEE BLACK                                                                                                       REilE LEI'ADA HARRIS
                                                                                                                                       &.mUreffiS               (*3dlll*.*.s.rtS)
           !t(t   (ENNETH SiATH                                                         EX.I{USBAilD                                   lott3OUfi l2TH 3TREET. XAYFIEIIT. KY.r2068                            -
            c     r(ffiaswil(ww@):                                                                p. reE w uwwrM                    tErd@,    @.afi      E)
                  OBdc Oq.ffi trDdtdoo O Effi
                  Cl mhllc.     O ofi.(sFdy)                                                      PURCHACE AREA CREIIAION SERVEES                                              IiURRAY. KY
                  a/-   s|ffiIreSreruERVGlffiSEEOFB.q-sl
                                                                                                                     lW4                 (oalele)
                                                                                                                                                                           fIJTET HOiE rc.
                  KIRKP.BYRxIV                                                                                      11n6n013
                                                                                                                                                                    BYRN
                                                                                                                                                                    1020paRlsRo D
                  MU-BU                       k@a**@EG$.@aGgtra                                                                       5720                          IAYFELD. KY
                                                                                                                                                                                   '20"
                  ImEffiGOru(XGrfr.)                                                            11.rcru[ffimEsMEOffiS
                  \lh, /rt,) rn\2                                                                       -rf\r)            ocr-l                                                i(vo         n     uo

                  ll PffiT l.hh                                          ,#-h-dffi                                  NM.*.dddr&rdffi                                     .cdtu                                       ktudtu6.
                                   !tst!l!r!A-tu,ffi
                             ibturqE..€                                EMrgRuE.hdE*-dsh
               tr;I.I#fj':*"
                  mMmM               tu&r
                                                               ^
                                                              .C   r*
                                                              MD{*E^M6I
                                                                         nrlwlrlnn               Ip


            {o Hm-Tffii*"                                                                                                                     M
                                                              u.6rnph{qehd                  .   ovt     rnornnr A hvods,                 a            Ml.ln racosis
                                                                Erc(*NrM*)                                            I
               ilh urmfurreaus     lYtuOan hdial }\vod{vnsYru
            o '='lilT.:".il
            o sbdt)usr           Erch^ffitri]--r             T
            o                     c n I wrh^<\q f)f  I'rrrpv
            o ,N[,ffiffitEEt6g!&lEgllg@&.lEEMdEtlehhffitlI@chhP{rl                                                                                                             lx-uNERwtrAfr
            o3                                                                                                                                                                 lE*rr",    OAcrEent
            6-
            o                                                                                                                                                                  I O nomtue E Peodhg lnEtEatbn
            o                                                                                                                                                                  I 0 s"ttoe Cl cauld nol b€ Delemhed
            (D           WENM(wreI
            s               IfY! E]No                                         TO   D€4ft?

                         rO COIEIEIE     I}G CAJS€         OF DEATH?             EY6                   trPmDably                  trkF{natilHdffiha2drr.otdrdr                                    E U,Mtr!.ogMffihEtFil
            o
            =               ElYr nh                                              n M                   f rr-L*                    O H trw{( briFryda3 ds b, reffi                     &s
            g            UEGruHY                                                                                                  l@EGN&Y(..GM'ffi
             o
             o           04ryY0 FFaEil)                                                                                           @&lt@Fdr)
                                                                                                                                                                           0msrc9qdq trPffih
             ;o          Gscfl8€       }(n   lNtnY      OCCURREDI
                                                                                                       0Y6          ENo
                                                                                                                                                 s.   l@u      tr
                                                                                                                                                                           OP.rr.@
                                                                                                                                                                    lilllrRY
                                                                                                                                                                                       OOtd(Wy)
                                                                                                                                                                            (Strdd NmhL cly oTM. ffi,                     ap   cffi)
             d
             o
                        fotabaatdrtr! lordiadga, ffi@ddh                         h, &q d plo,                arld   tu b tuo(s)dltlffismd                                         ,o-lt]-               aru e
                                                                                                                                                                                                                 € IILE Ot GRltttER

                                                                                                                                                                               t20s                           lvn,*tt          CnYnrzr
                                                                              twrutNgwEw                            |MrnurEM $,

                      ltslee-P,'*+*". t8l StR+. 6!t seaetia \c:1 q2o1q
                                                                   t
                                                                         ),.t           J. [2^,,-
                                                                                                                                                                                 i2. DATE   FIED   (mryro
                                                                                                                                                                                                nFr ? 7 2lll3
            rGMVSrc. t{
            RffiO0Ai0)



This is to certify that this is a true and correct copy of the certificate of birth, death, marriage or divorce of the person therein named,
and that the original certificate is registered at the Kentucky Office of Vital Statistics under the file number shown. PLAINTIFF'S
                                                                                                                                                                                                                    EXHIBIT
DArE   rssuED           AU6             I I 2020                                         ,4
                                                                                        (J^;-h-*                                             t -{b,-. /
                                                                                                                                  State Registrar
                                                                                                                                                                                                                          G
Case 5:20-cv-00146-TBR Document 1-8 Filed 09/01/20 Page 1 of 1 PageID #: 29




                                                                     PLAINTIFF'S
                                                                       EXHIBIT

                                                                         H
Case 5:20-cv-00146-TBR Document 1-9 Filed 09/01/20 Page 1 of 3 PageID #: 30




                                                                          PLAINTIFF'S
                                                                            EXHIBIT

                                                                               I
Case 5:20-cv-00146-TBR Document 1-9 Filed 09/01/20 Page 2 of 3 PageID #: 31
Case 5:20-cv-00146-TBR Document 1-9 Filed 09/01/20 Page 3 of 3 PageID #: 32
Case 5:20-cv-00146-TBR Document 1-10 Filed 09/01/20 Page 1 of 2 PageID #: 33




                                                                          PLAINTIFF'S
                                                                            EXHIBIT

                                                                               J
Case 5:20-cv-00146-TBR Document 1-10 Filed 09/01/20 Page 2 of 2 PageID #: 34
                      Case 5:20-cv-00146-TBR Document 1-11 Filed 09/01/20 Page 1 of 1 PageID #: 35


2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            NANCY BLACK, ET AL.

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             GRAVES
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
✔1
u        U.S. Government                 u 3 Federal Question
                                                                                                          (For Diversity Cases Only)
                                                                                                                                    PTF     DEF
                                                                                                                                                                         and One Box for Defendant)
                                                                                                                                                                                        PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                    of Business In This State

u2       U.S. Government                 u 4 Diversity                                               Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -       u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice         u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -              of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability        u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal       u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product           u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud             u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal          u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                 Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage         u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability        u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                         & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u                                    u                                 u 510 Motions to Vacate       u                                u 870 Taxes (U.S. Plaintiff      u
✔
    210 Land Condemnation                 441 Voting                                                     790 Other Labor Litigation                                        893 Environmental Matters
u   220 Foreclosure                  u    442 Employment                      Sentence               u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                   Security Act              u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                     26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                           u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                   to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                        u   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
u        Original        u 2    Removed from          u 3 Remanded from             u 4 Reinstated or u 5 Transferred          from
                                                                                                                  another district    u 6 Multidistrict                      u 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           u    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $104,732.40                              JURY DEMAND:         u Yes     u✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

9/1/2020                                                                     s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
         Case 5:20-cv-00146-TBR Document 1-12 Filed 09/01/20 Page 1 of 6 PageID #: 36




                             United States District Court
                     WESTERN                         DISTRICT OF                  KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE

                                                                 CASE NUMBER:

                        v.


        Nancy Black, et al.


        TO:     (Name & Address of Defendant)

                NANCY BLACK,
                As heir of Nancy Smith, also known as
                Nancy Kay Smith and Nancy Workman
                1001 W. Harrison Road
                Murphysboro, IL 62966-4921


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)        days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:20-cv-00146-TBR Document 1-12 Filed 09/01/20 Page 2 of 6 PageID #: 37




                                                 RETURN OF SERVICE

    Service of the Summons and Complaint was made by me 1            Date

    Name of Server (Print)                                           T itle

            Check one box below to indicate method of service



‫܆‬           Served personally upon the defendant. Place where served:
            ______________________________________________________________________________________


‫܆‬           Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
            discretion then residing therein. Name of person with whom the summons and complaint were left:
            ______________________________________________________________________________________
            ______________________________________________________________________________________


‫܆‬           Returned unexecuted:
            ______________________________________________________________________________________
            ______________________________________________________________________________________
            ______________________________________________________________________________________


‫܆‬           Other (specify):
            ______________________________________________________________________________________
            ______________________________________________________________________________________
            ______________________________________________________________________________________



                                              STATEMENT OF SERVICE FEES

    Trave l N/A                                Se rvice s                                  Total

                                                 DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on           __________________________                         _______________________________________
                      Date                                               Signature of Server




1
            As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
         Case 5:20-cv-00146-TBR Document 1-12 Filed 09/01/20 Page 3 of 6 PageID #: 38




                             United States District Court
                     WESTERN                         DISTRICT OF                  KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE

                                                                 CASE NUMBER:

                        v.


        Nancy Black, et al.


        TO:     (Name & Address of Defendant)

                MIKE SWAFFORD
                As possible husband of Nancy Black
                1001 W. Harrison Road
                Murphysboro, IL 62966-4921


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)        days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:20-cv-00146-TBR Document 1-12 Filed 09/01/20 Page 4 of 6 PageID #: 39




                                                 RETURN OF SERVICE

    Service of the Summons and Complaint was made by me 1            Date

    Name of Server (Print)                                           T itle

            Check one box below to indicate method of service



‫܆‬           Served personally upon the defendant. Place where served:
            ______________________________________________________________________________________


‫܆‬           Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
            discretion then residing therein. Name of person with whom the summons and complaint were left:
            ______________________________________________________________________________________
            ______________________________________________________________________________________


‫܆‬           Returned unexecuted:
            ______________________________________________________________________________________
            ______________________________________________________________________________________
            ______________________________________________________________________________________


‫܆‬           Other (specify):
            ______________________________________________________________________________________
            ______________________________________________________________________________________
            ______________________________________________________________________________________



                                              STATEMENT OF SERVICE FEES

    Trave l N/A                                Se rvice s                                  Total

                                                 DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on           __________________________                         _______________________________________
                      Date                                               Signature of Server




1
            As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
         Case 5:20-cv-00146-TBR Document 1-12 Filed 09/01/20 Page 5 of 6 PageID #: 40




                             United States District Court
                     WESTERN                         DISTRICT OF                  KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE

                                                                 CASE NUMBER:

                        v.


        Nancy Black, et al.


        TO:     (Name & Address of Defendant)

                PURCHASE AREA HOUSING CORPORATION
                Serve: Jennifer Beck Walker, Registered Agent
                P. O. Box 588, 1002 Medical Dr.
                Mayfield, KY 42066


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)        days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:20-cv-00146-TBR Document 1-12 Filed 09/01/20 Page 6 of 6 PageID #: 41




                                                 RETURN OF SERVICE

    Service of the Summons and Complaint was made by me 1            Date

    Name of Server (Print)                                           T itle

            Check one box below to indicate method of service



‫܆‬           Served personally upon the defendant. Place where served:
            ______________________________________________________________________________________


‫܆‬           Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
            discretion then residing therein. Name of person with whom the summons and complaint were left:
            ______________________________________________________________________________________
            ______________________________________________________________________________________


‫܆‬           Returned unexecuted:
            ______________________________________________________________________________________
            ______________________________________________________________________________________
            ______________________________________________________________________________________


‫܆‬           Other (specify):
            ______________________________________________________________________________________
            ______________________________________________________________________________________
            ______________________________________________________________________________________



                                              STATEMENT OF SERVICE FEES

    Trave l N/A                                Se rvice s                                  Total

                                                 DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on           __________________________                         _______________________________________
                      Date                                               Signature of Server




1
            As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
